..        .-

                                              *...
           _~


                                           . .. . ...

                 OFFICE     OF THE ATTORNEY GENERAL                 OF TEXAS
                                      AUSTIN




ionorablo            Joe C. Rtmphrey,   Ctmirwn

Bouro OS aeprssent8t1rer
49th Legirl8ture
bl8tiU. ?U8S




                                                                  Ieglsl8tlOn, re-
                                                                  Ion 28 o? Artiale
                                                                  8titutlon.




                                                           Committee on Con-
                                                          triote, I would
                                                          you in reterenae
                                                         d8tive  Iledi#trlot-
                                                        d by the HonorsAle


                                   0 given 0merEenoy            rtatur by


                                   oor Of the ilOUse t0 t8blO
                                   tion 08rried by 8 rate or


           *The question whlah I 8m direotlng  to you
      is this; C8n the te~e~rtlwo   t8blo 8 bil? Whiab
      the Constitution roqnlroo the Lsgi818ture to en-
      8att

           Beotlon 28 of Artiole 3, of the Conmtitutlon
      of %x811, proridem for the re-8pp0rtionmont of
      the Legi8l8tUre into fJen8torirl 8nd Reprement8-
Eonor8kle         Jos Enmphray - p* 0




          tire dlstriot8 iu 8OaOrd8uaa with the provisions
          at Seotioas 22 8nd 26 of Artlole 3. Sinoe sea-
          tlon 28 st8tas. 'The Legisl8ture sh811, rt its
          first session rttor publlo8tion of e8oh United
          St8tes deaenni81 aensus, 8pportlon  the State Into
          68n8tori81 8ud RepresOnt8tive dlstr~eta, 8gree-
          8bly to the provi8ion8  of Seatioam 88 8nd 86 of
          thlm Artiole* la+,’ I would like to 8sk of your
          dep8rbent  8 oeoond question1 n8melyr does this
          Mot&On Ete8n th8t       th.   Oblig8tiOn       Of Hdi8triat-
          in6   the   Skto    rest only 8ad OutirelT 011 tbo first
          MsdOU          the United
                      8ftor         Sktes   d808uni81 eenmr
          h8s bean taken, or 1s it 8 aontlnuing obligtlou
          at SPah session ot tbe Legisl8ture, 8tter the
          aensus h8s been t8ken, to redintriat    the Bt8te un-
          til awih tire 8s the St8te h8s been redistrlatedt'

                  Artlale III, Seotlon 11, of the Constitution                 of Tex8s
is   in    part    8S t0110ws:

               "'&8Ch Rouse may determine the rules                 of   its
          own proaeedlngs*  l*a"

          Seotionm 26, 28 and 22 of Artfcle III of the Constltu-
tion 8re pertinent to four Inquiries, and 8re as fOllOw8t

                “Sea. 211. The Btste sh811 be divided into
          Senatorial Dlstrlats of aontiguous territory aa-
          car&ink to the number of qualitiod eleotors, as
          nearly 8s may be, and each dlstriot shall be en-
          titled to eleat one Senrtor; and uo single county
          sh811 be entitled to more than one Sen8tor.

                “Sea. 26.  The members of the louse of Repre-
          sentatives sh811 be 8pportioned 8mong the several
          oountlen, 8aoording to the nUISbOr Of popul8tioa
          In e8ahr as nearly as m8y be, on 8 r8tio obt8ined
          by dividing the papul8tion of the St8te,   as 8soer-
          t8ined by the most reaent Dnited St8tos aonsusl
          by the number at members of whiah the Bousa I.8
          aoarpasad; prorlded, th8t whenever 8 8fnglO aounty
          h8s mtfioient   popul8tion to be entitled ta 8
          2epresent8tlrer such aounty shall be farmed IntO
          8 sep8r8te      Represent8tlVe     Dirtriot,      8nd when     two
          or more aountles 8re required to E8k8 up the r8tio
          of represent8tion, suoh oountles shall be aontie
          00~s to e8eh other; 8nd When 8ny one GOUntJ h8s
Honor8bl@       Joe numphrey   - P* 3




        IbcO th8n sUf?iOibnt   pOprl8tiOU   to be ontitled   to
        oue or more Repreaent8tires,     suab Representative
        or nepreuUt8tiYos    8h811 be 8ppOrtiOned to wOh
        OOUlltJ, and iOr 8II7 sUl'p1U8 Of J'OJIU'l8tiOn it m87
        be joined in 8 ~epreronktire      Distrlat with 8ny
        other Oontiguoam oouatl or ooantlss.

                ’00s:   w.   th0 ~e~Sl8tUWb    sh811, 8t its
        first     wsmfon  8tter the publication     of e8ah Unl-
        ted Skte8 deoenni81 eens~a, 8ppOrtion the St8ta
        intO &tl¶8tal'1818nd &3pl'@s~t8tiY@ distFiOts,
        8groerblf te tha prorldon8         of 8e0tiono 96 8nd
        26 of this    Artiale;   8nd until   tho nsltt deaenni81
        oensus,   rhen the firat    8ppartionment sh811 be
        m8d9 by tbo Legisl8tur4, the 8t8tO sh811 be, 8nd
        it im hereby dirided iuto Sen8tori81 8nd Repre-
        sent8tiTe    dlstriatr 8s pratided by 8n ordtn8noo
        of the Convention on tb8t aubjeat.’

            8aoh of those prOYisiOus is m8nd8tOry in tom 8nd in
substanao, iOr tbeJ use the f8mili8r 18IIgU8ge Of OOm8nd.     In
the nurture of the thing to be done , hoverer, the Constitution
1s not self-en8ating, nor could ft be, but the duty of re-8ppor-
tioalng the 6t8te Into Sen8torirl 8nd Sopresenktire     distriats
is expressly Imposed upon the Legislature.     It Is, of aourse,
true the ConstitutiOn prorides no pW8lty or aonsequenae what-
oYer for the f8llure of the Legiol8ture to ober this m8nd8ter
yet the Legisl8ture is powerless to 8bsolYe itself from the
performance   of that duty by 8ny 8at Wb8tsOeVer.

          SO th8tr you 8re respeotfUl1~  adrfsed the Legislature.
under Its own rules of proaeedlngs ) I!I8Jt8hl43 a r8dfstriOting
bill, but it oannot bl muoh p8rli8mentary prooedure deprlre
itself of the power to oomplf, nor rellere itself of the duty
Of oomplylng with uld prorislons of tho Constitution other
th8n by p8ssing some tom of redlstriatlng bill.

                 IOU 8re further 8drlsed with resgeat to Your seoond
quastion        t.h8t the 18ngurge of 8eatiOn 28, fbo bgisl8tUro  sb811,
8t ita first lemslo n8fter th epublle8tioa of e8oh United St8tes
beaennlal aenwn' is not 8 liniktion     upon the power of the Legis-
18ture, but r8ther is 8n 8ooentu8tlon ot the iaportanoe of the
rubfeat matter of the Section.    In 8nswer to your soooud question,
therefore, you 8re 8dYised th8t this SeOtiOtI mean6 the redfstrlat-
fng of the Stata is 8 continuing duty of the La~isl8taro until
such time as the Stata hns been redlstrlated.     'I8 also refer you
to our Opinion Ro. O-4899, 8 oopy   of whlah JOII eridently b8te.
                                       379

Boaor8blo   Joe Iismphroy -   p*   4